Citation Nr: 1217493	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  08-21 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss prior to June 6, 2009 and in excess of 10 percent as of June 6, 2009.  

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for blindness, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for heart disease, to include as secondary to diabetes mellitus.  


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1955 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for PTSD, an anxiety disorder, a depressive disorder, diabetes mellitus, erectile dysfunction, blindness, heart disease, and bilateral hearing loss.  In a May 2008 rating decision, the RO granted service connection for left ear hearing loss, assigned a noncompensable rating, effective February 7, 2006.  In November 2010, the Board granted the Veteran's claim of service connection for right ear hearing loss and remanded the matter to the RO to evaluate his bilateral hearing loss.  The Board also remanded the claim of service connection for diabetes mellitus to afford the Veteran a VA examination to determine the etiology of this disability.  It is noted that the dictates of the November 2010 remand have been substantially complied with and the Board may proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The November 2010 remand also required that the Veteran be afforded a VA examination to determine the etiology of his acquired psychiatric disability, to include posttraumatic stress disorder, major depressive disorder, and anxiety.  Following the November 2010 remand, the RO granted the psychiatric disability claim and evaluated it as 100 percent disabling, effective March 7, 2006, the date of his claim.  Because the full benefits have been afforded for this claim, the Board no longer has jurisdiction over this matter. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's hearing loss is evaluated as a Level II, bilaterally prior to June 6, 2009.

2.  The Veteran's bilateral hearing loss is evaluated as a Level IV for his right ear and a Level V for his left ear after June 6, 2009.

3.  The Veteran's diabetes mellitus was first demonstrated years after service and the probative, competent medical evidence of record does not link the disorder to active service.

4.  The Veteran's erectile dysfunction, blindness, and heart disease are not related to a disease or injury in service and the preponderance of the evidence is against an etiological relationship (e.g., causation or aggravation) with a service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss prior to June 6, 2009 and a rating in excess of 10 percent as of June 6, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100 (2011).

2.  Diabetes mellitus was not incurred in active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  

3.  The Veteran's erectile dysfunction, blindness, and heart disease were not incurred in active service, and they are not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran was provided with a March 2006 predecisional letter which satisfied the second and third elements under the duty to notify provisions.  See Quartuccio, 16 Vet. App. at 187.  A March 2008 letter thereafter satisfied the first element under the duty to notify provision.  Id.  While this letter was not provided prior to initial adjudication, the Veteran has not been prejudiced as he was provided proper notice in March 2008, given time to submit additional evidence and argument, and the claim was readjudicated.  Prickett v. Nicholson, 20 Vet. App. 370, 378-79 (2006).  

With respect to the initial rating claim, in cases where service connection has been granted, and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  Further, the Veteran has neither alleged nor demonstrated that he has been prejudiced by defective VCAA notice.  Goodwin, 22 Vet. App. at 136; Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Regarding the disability rating, the Board notes that the VA requested and obtained all information from the Veteran to support his claim and granted service connection.  There is no indication that any other evidence exists to support a higher disability rating.  Thus, the VCAA's purpose has been affected and any error is non-prejudicial.  In this case, service connection has been granted, and an initial disability rating and effective date have been assigned.  The claim has been substantiated and additional 5103(a) notice is not required.  See Dingess, 19 Vet. App. at 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap, 21 Vet. App. 112.  VA's duty to notify has been satisfied.

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and private medical records have been obtained and associated with the claims file, to the extent possible.  The Veteran has not identified further treatment records that he felt would be relevant to his claim.  
With respect to his initial rating decision, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran for increased rating claims.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2011).  The Veteran was afforded VA examinations in April 2008 and June 2009 to evaluate his hearing loss.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007).  The VA examinations are adequate.  The examiners reviewed the claims file and addressed the rating criteria relevant to rating the disability at issue.   

Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of a veteran's bilateral hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2007).  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Veteran, as a lay person, is competent to submit evidence of how the hearing loss affects his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (finding that lay testimony is competent when it regards features or symptoms of injury or illness).  During the April 2008 and June 2009 VA examinations, the Veteran reported that his tinnitus delays and interrupts his sleep.  He also provided that he has difficulty hearing and understanding conversational speck, especially with background noise.   Nevertheless, the Veteran has not demonstrated any prejudice caused the deficiency in the examinations.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

There is adequate medical evidence of record to make a determination on his hearing loss.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159 (c)(4) (2011).

With respect to the Veteran's service connection claim of diabetes mellitus, the duty to assist includes providing a VA examination or obtaining a medical opinion, when the law so provides.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded VA examinations dated in December 2010 to evaluate his diabetes mellitus.  The examination is adequate as the examiner reviewed the claims file, was provided with the relevant information, articulated it in the examination reports, and provided reasoning for his medical opinion.  Id., see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board acknowledges that the Veteran was not scheduled for a VA examination in connection with his claims for erectile dysfunction, blindness, or heart disease.  The Board concludes an examination is not needed with respect to these claims as the Veteran's service treatment records are absent for evidence of findings related to these problems, and his post-service medical records are absent for evidence of symptomatology related to these disorders until many years after the Veteran's separation from service.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms"); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case). 

The medical record on file indicates that the Veteran was diagnosed with hypertension sometime in the 1980s.  In addition, the Veteran asserted during his December 2010 examination that he had suffered from erectile dysfunction for 15 years, which would indicate an onset of about 1995.  Further, the private medical records indicate that the Veteran is considered legally blind and that his visual acuity problems are related to his diabetes mellitus.  There is no indication that these current problems are related to the Veteran's service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no obligation to obtain a medical opinion when there is no competent evidence that the appellant's disability or symptoms are associated with his service).  Accordingly, it is not necessary to obtain a medical examination or medical opinion in order to decide the erectile dysfunction, blindness, or heart disease claims in this case.  38 C.F.R. § 3.159(4)(i); See Duenas, 18 Vet. App. at 517, citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007).

II. Initial Rating

The Veteran seeks a compensable evaluation for his service-connected bilateral hearing loss prior to June 6, 2009 and in excess of 10 percent as of June 6, 2009.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  
The Veteran's hearing loss is rated under 38 C.F.R. § 3.385, Diagnostic Code (DC) 6100.  See 38 C.F.R. § 4.85, DC 6100 (2011).  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity. For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  

In private treatment notes from a Dr. W.J. Larsen, the Veteran first reported decreased hearing acuity in April 2006 Dr. Larsen determined that the Veteran's pure tone air and bone conduction testing suggested a mild to moderately-severe, sensorineural hearing loss.  Treatment notes are dated from April 2007 to July 2008 and confirm this diagnosis.  
In audiometric evaluations dated from April 2006 to May 2008, provide pure tone thresholds ranging from 20 dB to 50 dB from 500 Hz to 4000 Hz.  It is noted that the private audiometric results indicated above were not interpreted but instead presented in graph form.  However, this does not preclude the Board from assessing the evidence.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing).  Concerning this the Board notes the puretone thresholds appear to be consistent with those rendered on VA examination reports.  Nevertheless, the results of this testing is inadequate for rating purposes because there is no evidence that the Maryland CNC testing was used for speech discrimination testing which is required by VA regulations.  38 C.F.R. § 4.85.  

In the April 2008 VA audio examination, the Veteran again reported difficulty hearing and understanding conversational speech, especially with background noise.  His audiometric examination showed, pure tone thresholds, in decibels, as follows:  
	



HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
40
45
55
LEFT
30
35
55
45
60

The average pure tone threshold for the right ear was 45 and 48.75 in the left ear.  His speech recognition scores were 84 percent bilaterally.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  On Table VI, the Veteran's right ear hearing merits a Level II and his left ear hearing merits a Level II.  Using Table VII, the Veteran is entitled to a noncompensable rating.

The Veteran was afforded another VA examination in June 2009 where he again reported difficulty hearing and understanding conversational speech, especially when there was background noise.  His pure tone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
50
50
65
LEFT
45
50
65
75
70

The average pure tone threshold for the right ear was 65 and 53.75 in the left ear.  His speech recognition scores were 76 percent for the right ear and 68 percent for the left ear.  On Table VI, the Veteran's right ear hearing merits a Level IV and his left ear hearing merits a Level V.  Using Table VII, the Veteran is entitled to a 10 percent rating.

Alternatively, the regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  See Fed. Reg. 25203 (May 11, 1999).  Under 38 C.F.R. § 4.86(a), if pure tone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  This provision corrects the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  
However, in this case, the audiometric results from the VA examinations or private treatment records do not meet the 38 C.F.R. § 4.86(a) or (b) criteria and the Veteran's disability cannot be evaluated under these alternative rating schemes.  Based upon the foregoing, the Veteran's bilateral hearing loss disability meets the criteria for a noncompensable rating prior to June 6, 2009 and a 10 percent rating as of June 6, 2009.  

The Veteran asserts that he is entitled to a higher rating as his hearing loss affects his daily living.  The Veteran's statements describing his symptoms are considered to be competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, VA has created objective criteria which must be met to obtain a compensable disability rating.  The Board is restricted from deviating from these set scheduler standards and must evaluate the Veteran's hearing based upon the rating criteria.  As such, the Veteran is entitled to a noncompensable rating prior to June 6, 2009 and a 10 percent evaluation as of June 6, 2009.  See Fenderson, 12 Vet. App. at 126 .

In considering the Veteran's claim herein, the Board has also considered the issue of whether the schedular evaluation assigned the Veteran's condition herein is inadequate, thus requiring that the RO to refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must then consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. §  3.321(b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluation in this case is not inadequate.  A higher disability rating is provided for certain more severe manifestations of this disorder, but the medical evidence reflects that those manifestations are not present in this case.  The Veteran's bilateral hearing loss has been manifested by no more than Level IV hearing acuity in the right ear and Level V hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When comparing this disability picture with the hearing acuity contemplated by the Rating Schedule, the Board finds that the schedular evaluation regarding the Veteran's bilateral hearing loss disability is not inadequate.  A rating in excess of 10 percent is provided for certain audiological findings but the medical evidence reflects that those findings are not present in this case.  The criteria for the current disability rating more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.85; See also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

The record contains evidence showing the Veteran is not entitled to a noncompensable rating prior June 2006 and a 10 percent rating as of June 2006.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

III. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In addition to the requirments for establishing service connection on a direct basis, service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.  

a.  Diabetes Mellitus, Type II

The Veteran has been diagnosed with diabetes mellitus, type II.  He has a current disability and the Board turns to the issue of in-service incurrence and nexus.  

As provided above, the Veteran asserted during his July 2010 Board hearing that a few months after service separation he was given an examination at S.C. Hospital in conjunction with his applying for employment, and "sugar showed up on me."  See July 2010 Board hearing transcript, page 10.  He testified that he was told that if he got "it under control" he "could still go to work," and he stated that a nurse at S.C. Hospital told him not to eat or drink any sweets over the weekend and that she would test him again the following Monday morning.  He stated that after being retested he was accepted for employment.  He also testified that these private medical records are unavailable as S.C. Hospital closed.  The Veteran also testified during his January 2010 decision review officer (DRO) hearing that his diabetes mellitus was treated with shots for the last 20 years and with pills before that.  See January 2010 DRO hearing transcript, pg. 9.  He could not recall the exact date that he was formally diagnosed with diabetes.  His wife also submitted statements in this regard.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr, 21 Vet App 303; Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to report his in-service and post-service symptoms.  But unlike the varicose veins in Barr or dislocated shoulder in Jandreau, spine disorders are not conditions that can be causally related to military service.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d at 1377.  The Veteran is not competent to proffer a diagnosis or provide an opinion as the etiology of his disability and the Board turns to the competent medical evidence of record.

Service treatment records are silent for any indication of diabetes mellitus.  Specifically, the Veteran's testing of sugar on urinalysis was negative during his March 1955 enlistment examination, the May 1958 reenlistment examination, and the July 1964 separation examination.  

In a March 2006 letter, the Veteran's private physician indicated that he was first seen in 1998 for complaints associated with severe uncontrolled diabetes mellitus.  The physician also indicated that the Veteran has been diagnosed with bilateral peripheral neuropathy to such a degree that he was in constant danger of injury to his lower extremities.  She indicated that the Veteran was treated for frequent ulcerations of his feet and legs.  He also suffered from frequent infected ingrown nails.  He had a strong history of cardiac disease and uncontrolled hypertension.  She noted that the Veteran's lower extremities were constantly swollen and that he is legally blind due to his diabetes mellitus.  

In an August 2007 End Stage Renal Disease Medical Evidence Report, the Veteran was diagnosed with cardiac disease, cerebrovascular disease, and insulin dependent diabetes.  

The Veteran was afforded a VA examination in December 2010 to evaluate his diabetes mellitus.  During the examination, the VA examiner noted review of the claims file, to include the service treatment records, the Veteran's testimony at the July 2010 Board hearing and the January 2010 DRO hearing, and specific private treatment notes.  After physical examination, the examiner provide the diagnosis of diabetes mellitus, type II and opined that the Veteran's diabetes is not cause by or related to service or onset within one year of service separation.  The VA examiner pointed to the Veteran's service treatment records which revealed no evidence of sugar or albumin in the urine.  The examiner also indicated review of the post-service evidence as well as the Veteran's statements and found that it was difficult to determine the exact date that the Veteran developed diabetes mellitus.  Pointing to the American Diabetic Association, the VA examiner provided the diagnosis for diabetes mellitus and indicated that the Veteran had no documented blood work up in service or after service to meet the criteria for a diagnosis of diabetes mellitus.  The examiner indicated that the first medical documentation of diabetes was around 1998.  As a result, the VA examiner opined that the Veteran's diabetes mellitus did not have its onset in service or within one year of service separation.   
The Veteran also submitted a third party statement dated in December 2010 where a nurse who worked for a retired private physician indicated that the Veteran was treated for his diabetes around 1967 or 1968.  She indicated that this physician's treatment records were destroyed as he passed away about 10 years ago.  The nurse is found to be competent in her assertions of treatment for diabetes mellitus.  While the Board acknowledges the nurse's statements regarding the Veteran's diabetes mellitus, she does not provide a nexus opinion and there is more persuasive evidence indicating a negative nexus between his disabilities and service.  

Further, the absence of documented treatment for diabetes mellitus for many years after his service separation weighs against the claim on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).  Also, the lack of evidence of treatment bears on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Additionally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Even taking into account the third party statement that the Veteran was first treated for diabetes mellitus in 1967, there is no competent medical evidence showing that the Veteran developed diabetes mellitus to a compensable degree within one year of separation from service.  The Veteran cannot benefit from the presumption.

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the- doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b.  Erectile Dysfunction, Blindness, and Heart Disease

The Veteran contends that his erectile dysfunction, blindness, and heart disease were caused by his diabetes mellitus.  Again, secondary service connection may be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.

Unfortunately, the Veteran is precluded from being secondarily service connected for these disabilities because the Board denied service connection for the Veteran's diabetes mellitus, as discussed above.  38 C.F.R. § 3.310 (2011); See Sabonis v. Brown, 6 Vet. App. 426 (1994) (there is no basis in law for a grant of service connection for a disorder as secondary to a disorder which is not service connected).  Service connection cannot be granted on a secondary basis to a nonservice-connected disability.  However, to afford the Veteran every opportunity, the Board will determine whether he is entitled to direct service connection for his erectile dysfunction, blindness, and heart disease.  

The Board has reviewed the Veteran's claims file to determine if there is any indication of such problems during service.  However, the Veteran's service treatment records are silent for any complaints of eye problems, erectile dysfunction, or heart problems.  

Post-service medical records provide that the Veteran was diagnosed with diabetes mellitus in 1998. See Private letter dated in March 2006.  In a February 1999 private treatment note, the Veteran was found to be legally blind.  The March 2006 private medical provider also noted that the Veteran was legally blind and indicated that it was due to his diabetes.  

The March 2006 provider also indicated that the Veteran suffered from uncontrolled hypertension.  Numerous private treatment records dated in March 2001 indicate that the Veteran had very severe three vessel coronary artery disease with total occlusion of the right and tight lesions of the circumflex marginal and anterior descending coronary artery.  Many of these March 2001 private treatment notes also indicate that the Veteran underwent a four vessel bypass grafting at that time.  

Private treatment records from a Dr. T. Bringer show continued treatment for diabetes mellitus, hypertension, arteriosclerotic heart disease, and hyperlipidemia.  

In a December 2010 optometry consultation report, the Veteran was scheduled for a diabetic teleretinal imaging where his tonometry was OD-16 and OS-14.  In the December 2010 VA examination report, it was noted that the Veteran was diagnosed with hypertension in the 1980s and had a coronary artery bypass grafting in 2001.  The December 2010 VA examiner also noted the Veteran's reported history of erectile dysfunction for the past 15 years.  He also noted that the Veteran's visual acuity and field of vision were grossly intact.  However, there is no medical evidence showing that the Veteran's blindness, erectile dysfunction, or heart disease is related to service.  The Board also finds that there is no continuity of symptoms between his current disabilities and any injury he experienced in service given that the first complaints occurred, at the earliest, sometime in the 1980s.  Maxson, 12 Vet. App. at 459.  Service connection must fail on a direct basis.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claims on direct and secondary grounds.  Consequently, the benefit-of-the- doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to a compensable initial disability rating for bilateral hearing loss prior to June 6, 2009 and in excess of 10 percent as of June 6, 2009 is denied.  

Entitlement to service connection for diabetes mellitus, type II is denied.  

Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II, is denied.

Entitlement to service connection for blindness, to include as secondary to diabetes mellitus, type II, is denied.

Entitlement to service connection for heart disease, to include as secondary to diabetes mellitus, is denied.  



______________________________________________
KATHLEEN. K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


